Citation Nr: 1526456	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-21 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for residual lumbar spine surgical scars.

2.  Entitlement to an evaluation in excess of 20 percent for status post lumbar fusion L3-5 with degenerative changes of the thoracic spine, prior to August 13, 2012.

3.  Entitlement to an evaluation in excess of 40 percent for status post lumbar fusion L3-5 with degenerative changes of the thoracic spine, beginning August 13, 2012, and prior to March 7, 2013.

4.  Entitlement to an evaluation in excess of 20 percent for status post lumbar fusion L3-5 with degenerative changes of the thoracic spine, beginning March 7, 2013.

5.  Entitlement to an initial separate evaluation in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1977 to August 1977 and January 1988 to December 2007.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to increased evaluations for status post lumbar fusion L3-5, with degenerative changes of the thoracic spine, and an increased separate evaluation for left lower extremity radiculopathy are addressed in the Remand portion of the decision below.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable rating for residual lumbar spine surgical scars.
CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to an initial compensable rating for residual lumbar spine surgical scars have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in the record in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).

In January 2015, the Veteran called VA and indicated he wished to withdraw the appeal related to his service-connected scars, and he confirmed this intention at his March 2015 hearing before the Board.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction to review it, and dismissal is warranted.


ORDER

The appeal as to the issue of entitlement to an initial compensable rating for residual lumbar spine surgical scars is dismissed.


REMAND

The Veteran last underwent a VA examination to assess the severity of his low back disability in March 2013, over two years ago.  At his March 2015 hearing before the Board, the Veteran alleged that in the past year and a half to two years his service-connected low back disorder had worsened.  He also indicated that he received monthly injections to his medial nerve for associated neurological manifestations in his left lower extremity.  Specifically, he indicated he experienced pain radiating down his left lower extremity, numbness in his calf and foot, atrophy in his calf, and a "drop foot."  Accordingly, the Veteran's claim is remanded to afford him a new VA examination to assess the current severity of his low back disability and associated neurological manifestations, to include left lower extremity radiculopathy.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (holding that where a Veteran claims his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of Veteran's current condition, VA is required to provide a new examination).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Specifically, the RO must obtain the Veteran's Tricare medical records from February 2012 to the present, as well as the August 2012 VA spine examination report, and associate these records with the evidence of record.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran must be afforded the appropriate examination(s) to determine the current severity of his service-connected low back disability and associated neurological manifestations.  The evidence of record, in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing must be conducted, to include radiological testing.  Any indicated diagnostic tests and studies must be accomplished, to include x-rays.  All pertinent symptomatology and findings should be reported in detail.

The examiner must conduct full range of motion studies on the Veteran's service-connected low back.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected low back disability.

The examiner must comment on the presence or absence of favorable or unfavorable ankylosis of the entire thoracolumbar spine and the presence or absence of intervertebral disc syndrome of the thoracolumbar spine.  If intervertebral disc syndrome is present, the examiner must document the number of weeks in the past year the Veteran experienced incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Additionally, the examiner must record the presence or absence of muscle spams, localized tenderness, or guarding, and must note whether any of these symptoms are severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner must also state whether there are any neurological manifestations associated with the Veteran's low back disability, to include, but not limited to, radiculopathy of the lower extremities.  The examiner must specifically state whether the Veteran's low back disability results in complete or incomplete paralysis of any nerve, and the specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  The examiner must also document whether incomplete paralysis results in marked muscular atrophy.

Finally, the examiner must consider and discuss the Veteran's lay statements and must provide an opinion on the effect the Veteran's low back disability and associated neurological manifestations have on his activities of daily living and occupational functioning.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination(s) and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Any examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


